                            Case 1:20-mj-06088-MPK Document 4 Filed 02/12/20 Page 1 of 5
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                       for the
                                                             District District
                                                         __________   of Massachusetts
                                                                               of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )       Case No.   20-6088-MPK
        6HDIRDP$YHQXH$SDUWPHQW                                )
             :LQWKURS0DVVDFKXVHWWV                                    )
                                                                         )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of        Massachusetts
(identify the person or describe the property to be searched and give its location):

      See Attachment A-1.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B-1.




         YOU ARE COMMANDED to execute this warrant on or before                February 26, 2020        (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to      Hon. M. Page Kelley, United States Magistrate Judge .
                                                                                               (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .

                                   February 12, 2020 2:50 p.m.
Date and time issued:
                                                                                                       Judge’s signature

City and state:              Boston, Massachusetts                                     Hon. M. Page Kelley, U.S. Magistrate Judge
                                                                                                     Printed name and title
                            Case 1:20-mj-06088-MPK Document 4 Filed 02/12/20 Page 2 of 5
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   20-6088-MPK
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
           Case 1:20-mj-06088-MPK Document 4 Filed 02/12/20 Page 3 of 5



                                      ATTACHMENT A-1

                44 SEAFOAM AVENUE, APARTMENT #2, MASSACHUSETTS
                              (TARGET LOCATION 1)

        44 Seafoam Avenue, Apartment #2, Winthrop Massachusetts, is an apartment inside a two-
story residence. The residence has white siding and two blue front doors. The front entrance to the
building located at 44 Seafoam Avenue faces Seafoam Avenue. The residence also has a side entrance
door that faces a driveway on the right side of the building. Apartment 2 is a second-floor apartment
accessed through an interior staircase and hallway and has a number 2 on the first floor entrance
door.




                                                 25
           Case 1:20-mj-06088-MPK Document 4 Filed 02/12/20 Page 4 of 5



                                     ATTACHMENT B-1
                        (Items to be seized from Target Location 1)

         All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of Title 18, United States Code, Section 1956 and 1957 (money
laundering) and/or Title 21, United States Code, Section 846 (cocaine trafficking and conspiracy)
(the “Target Offenses”):

       1.      Books, records, receipts, notes, ledgers, and other papers relating to the collection and
       laundering of money, personal telephone/address books, electronic organizers, telephone
       bills, bank and financial records, and storage records, such as storage locker receipts and
       safety deposit box rental records and keys.

       2.      Items of personal property that tend to identify the person(s) in residence, occupancy,
       control, or ownership of the subject premises. Such identification evidence is typical of the
       articles people commonly maintain in their residences, such as canceled mail, deeds, leases,
       rental agreements, photographs, personal telephone books, diaries, utility and telephone bills,
       bank statements, credit card receipts, identification documents, and keys.

       3.      Cash, currency, and currency counting machines, and records relating to controlled
       substances income and financial transactions relating to obtaining, transferring, laundering,
       concealing, or expending money or other items of value made or derived from trafficking in
       controlled substances. Such items include, but are not limited to, jewelry; precious metals
       such as gold and silver; precious gems such as diamonds; titles; deeds; monetary notes;
       registrations; purchase or sales invoices; and bank records.

       4.     Documents or tangible evidence reflecting dominion, ownership, and/or control over
       any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any other financial
       and/or monetary assets, instruments or interests, and over any tangible assets such as motor
       vehicles, real property, and commercial storage facilities.

       5.      Photographs, videos, or other records concerning the origination of bulk cash or the
       identities of coconspirators.

       6.      Cellular telephones believed to be used by Fabio QUIJANO, and all names, words,
       telephone numbers, email addresses, time/date information, messages or other electronic data
       relating to or referencing money laundering and/or referencing individuals engaged in money
       laundering, located in the memory of any mobile telephone, including but not limited to:

                        a. Names and contact information that have been programmed into the
                 device(s) (including but not limited to contacts lists) of individuals who may be
                 engaged in money laundering;

                         b. Logs of calls (including last numbers dialed, last calls received, time
                 of calls, missed calls, and duration of calls) both to and from the device(s);

                                                  26
Case 1:20-mj-06088-MPK Document 4 Filed 02/12/20 Page 5 of 5



           c. Text messages both sent to and received from the device(s) (including
    any in draft form) relating to or referencing money laundering and/or referencing
    individuals engaged in money laundering;

           d. Incoming and outgoing voice mail messages both to and from the
    device(s) relating to or referencing money laundering;

           e.   GPS data;

            f. Browser messages and/or internet communications (e.g., e-mail, text
    messages) both to and from the device(s) (including any in draft form) relating to
    or referencing money laundering or individuals engaged in money laundering;

           g. Documents, photographs, or videos in any format, including but not
    limited to
    Microsoft Word or Adobe PDF files, relating to or referencing money laundering;

           h. All data within the device(s) evidencing ownership, possession,
    custody, control, or use of the device(s); and

           i. Service Provider handset unlock password(s) and any other passwords
    used to access the electronic data described above.




                                  27
